Title: From William Stephens Smith to John Quincy Adams, 23 March 1806
From: Smith, William Stephens
To: Adams, John Quincy



Dr. Sir—
New York march 23d. 1806.

I am informed that Mr. P. A Schenk is nominated as Surveyor of this port, and of course I am to be superceeded as is expressed in the public papers, for my secret connection with Genl. Miranda can it be possible that I am to be condemned unheard—Will my frinds in the Senate consent that I shall be sacrificed & my Wife and Children deprived of bread, to shelter men in higher station for their want of consistancy, political integrity and firmness of mind? if this must be submitted to at least let the office be given to my Brother Justus B. Smith, that my family may not suffer, for my immaginary Crimes—Let me hear from you / Yours &c
W: S: Smith